Appeal by the defendant from a judgment of the Supreme Court, Kings County (Murray, J.), rendered March 8, 1983, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
*539Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in failing to instruct the jury that the People were required to disprove the defense of justification beyond a reasonable doubt. The defendant, however, failed to object to the court’s charge on this ground, and, therefore, this claim has not been preserved for appellate review (see, GPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Richburg, 109 AD2d 899).
In any event, the charge, when viewed as a whole, adequately conveyed the appropriate law to the jury and did not deprive the defendant of a fair trial (see, People v Woods, 41 NY2d 279; People v Richburg, supra). Bracken, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.